Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 14, and 20 are objected to because of the following informalities:  for claims 2, and 14, there are two periods in claim, where there should be only one period at the end of claim.  For claim 20, in line 2 there should be “a SiO2” rather than “an SiO2”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation "the metal nitride layer" in lines 11.  There is insufficient antecedent basis for this limitation in the claim. 
In claim 18, molybdenum silicide, titanium dioxide, or hafnium dioxide are not metal and are not metal nitrides.
Claims 16-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims do not further limit the parent claim as if there is silicide portion it comprising Si.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 9-10, 14, 16-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Young-Hoo Kim et al (U. S. Patent Application: 2013/0078776, here after Kim).
Claim 1 is rejected. Kim teaches method for passivating an oxide layer of a substrate[0100 lines 1-3] comprising:
a)    pre-treating a surface of the oxide layer, the surface of the oxide layer comprising hydroxyl groups, wherein the pre-treating cleans(etch) and renders the surface of the oxide layer hydrophilic(having O-H)[0099, 0067]; and
b)    exposing the oxide layer to a passivant(silylating agent),
wherein the passivant binds to -OH on SiOx below about 200°C(inherently room temperature as he does not mention any temperature), and wherein the surface of the oxide layer is rendered hydrophobic after exposure to the passivant[0100, 0048].
Claim 3 is rejected as Kim teaches the passivant comprises tetramethyldisilazane (TMDS) [0101].
Claim 9 is rejected. Kim teaches a method for depositing a metal (W), or metal silicide layer (160) selectively on a substrate [fig. 6, and fig. 7, 0086], the substrate comprising a surface comprising: an oxide layer portion (110) comprising hydroxyl groups; and a metal portion (130) [fig. 5, 0047-0048, 0059, 0099], the method comprising:
a)    pre-treating the oxide layer portion of the surface of the substrate, wherein the pre-treating cleans(etching) and renders the oxide layer portion of the surface of the substrate hydrophilic[0099];

c)    annealing the substrate at a temperature wherein the passivant binds selectively to the oxide layer portion of the surface of the substrate over the metal (130) portion of the surface of the substrate[0102, 0104]; and
d)    selectively growing the metal, or metal silicide layer(160) on the metal portion(130) of the surface of the substrate, wherein the metal, or metal silicide layer is grown by atomic layer deposition (ALD)[0085, fig. 7].
	Claim 10 is rejected, since Kim does not talk about specific annealing temperature it is considered as room temperature. 
Claim 14 is rejected as Kim teaches the passivant comprises tetramethyldisilazane (TMDS) [0101].
Claims 16-17 are rejected as Kim teaches the metal portion comprises Si [0059].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Young-Hoo Kim et al (U. S. Patent Application: 2013/0078776, here after Kim).
.
Claims 2, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Young-Hoo Kim et al (U. S. Patent Application: 2013/0078776, here after Kim), further in view of Yimin Zhu et al (U. S. Patent Application: 2017/0012325, here after Zhu).
Claims 2, and 13 are rejected. Kim teaches the passivant which make the surface hydrophobic comprises tetramethyldisilazane (TMDS) [0101], but not 2 (Diphenylphosphino)ethyltriethoxysilane. Zhu teaches using silane component such as (Diphenylphosphino)ethyltriethoxysilane to make silicon oxide surface hydrophobic[0063, 0066, table 3].Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Kim when the passivant to make surface hydrophobic is (Diphenylphosphino)ethyltriethoxysilane, because Zhu teaches it is suitable silane compound to make surface of silicon and silicon oxide hydrophobic.
Claims 4, and15 are rejected under 35 U.S.C. 103 as being unpatentable over Young-Hoo Kim et al (U. S. Patent Application: 2013/0078776, here after Kim), further in view of Joo-Hee Park et al (U. S. Patent Application: 2017/0104000, here after Park).
.
Claims 5-6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Young-Hoo Kim et al (U. S. Patent Application: 2013/0078776, here after Kim), further in view of Masami Jintyou et al (U. S. Patent Application: 2017/0243759, here after Jintyou).
Claims 5, and 11 are rejected. Kim teaches using HMDS to form passivant bond to silicon oxide [0104], and also teaches annealing process to dehydrogenation gas, the dehydrogenation process reduces the number of the Si-OH bonds in the insulation layers [0104] which means the -OH binds to passivant. However does not teach the annealing temperature. Jintyou teaches using HMDS to make silicon oxide film [0254] following by dehydrogenated by heat treatment at 450C [0245]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Kim when dehydrogenated by heat treatment happens at 300C, because it is suitable temperature for dehydrogenated silicon oxide layers form by HMDS.
. 
Claims 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Young-Hoo Kim et al (U. S. Patent Application: 2013/0078776, here after Kim), further in view of Dorel Ioan Toma et al( U. S. Patent Application: 2003/0198895, here after Toma).
Claims 7, and 19 are rejected. Kim teaches passivating silicon oxide layer with exposing it to HMDS [0101], but does not teach it is HMDS solution. Toma teaches a method of making silicon oxide hydrophobic by treating it with solution of HMDS [0008, 0027, and 0028]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Kim when the passivation is done with Toma method, because it is a suitable method of making silicon oxide hydrophobic.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Young-Hoo Kim et al (U. S. Patent Application: 2013/0078776, here after Kim), further in view of S. Sayan et al., J. Vc. Sci. Tech. A 20(2) 2002, 507-512, here after Sayan.
Claim 8 is rejected. Kim does not teach annealing the oxide layer above 300C and in UHV. Kim teaches depositing tungsten on oxide layer with CVD [0086, 0085]. Klaus teaches a method for depositing tungsten layer in ultra-high vacuum CVD where the temperature of 450C [page 508, II Experimental first paragraph, page 509 lines 1-2]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Kim when the tungsten is deposited by Sayan .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U. S. Patent Application: 2013/0078776, here after Kim), further in view of Wonghee Sohn et al (U. S. Patent Application: 2014/0220750, here after Sohn).
Claim 20 is rejected. Kim teaches a method for selectively depositing metal silicide layer (160) on a substrate, the substrate comprising a surface comprising: a silicon oxide portion (110) [0048]; and a Si portion (130) [fig. 7, 0059], the method comprising: 
a)    pre-treating a surface of the oxide layer, the surface of the oxide layer comprising hydroxyl groups, wherein the pre-treating cleans(etch) and renders the surface of the oxide layer hydrophilic(having O-H)[0099, 0067]; and
b)    exposing the oxide layer to a passivant(silylating agent),
wherein the passivant binds to -OH on silicon oxide, wherein the surface of the oxide layer is rendered hydrophobic after exposure to the passivant[0100, 0048],
c)    annealing the substrate at a temperature wherein the passivant binds selectively to the silicon oxide portion of the surface of the substrate over the Si portion of the surface of the substrate [0102, 0104],
d) selectively growing the metal silicide layer on Si portion (130) of the surface of the substrate [fig. 12A], wherein the metal silicide layer is grown by atomic layer deposition (ALD) [0085]. Kim does not teach the metal silicide layer is molybdenum silicide. Sohn teaches a method of making structure of silicon oxide layers (120) and metal silicide layers (110), where the metal silicide is molybdenum silicide [0062]. .  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U. S. Patent Application: 2013/0078776, here after Kim), further in view of Wonghee Sohn et al (U. S. Patent Application: 2014/0020750, here after Sohn), and of Joo-Hee Park et al (U. S. Patent Application: 2017/0104000, here after Park).
Claim 20 is rejected. Kim teaches a method for selectively depositing metal silicide layer (160) on a substrate, the substrate comprising a surface comprising: a silicon oxide portion (110) [0048]; and a Si portion (130) [fig. 7, 0059], the method comprising: 
a)    pre-treating a surface of the oxide layer, the surface of the oxide layer comprising hydroxyl groups, wherein the pre-treating cleans(etch) and renders the surface of the oxide layer hydrophilic(having O-H)[0099, 0067]; and
b)    exposing the oxide layer to a passivant(silylating agent),
wherein the passivant binds to -OH on silicon oxide, wherein the surface of the oxide layer is rendered hydrophobic after exposure to the passivant[0100, 0048],
c)    annealing the substrate at a temperature wherein the passivant binds selectively to the silicon oxide portion of the surface of the substrate over the Si portion of the surface of the substrate [0102, 0104],

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712